Citation Nr: 0924998	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the service member's service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from August 1981 until 
August 1985.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from August 1999 and May 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in North Little Rock, Arkansas.  The issues originally 
appealed to the Board were those involving an increased 
rating for a lower back disability and a claim for a TDIU.  
Following a review of the claims folder, a determination was 
made that additional development was necessary.  Hence, in 
December 2004, the claim was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The information was obtained and the claim was returned to 
the Board for appellate review.  During that review, it was 
determined that the appellant had submitted a notice of 
disagreement with respect to a denial by the RO for an 
increased evaluation for his right shoulder disability.  
Thus, in a Decision/Remand issued in November 2006, the Board 
found that the evidence did not support the appellant's claim 
for an increased rating for his lower back disability.  The 
issue involving the TDIU was returned to the AMC for the 
purpose of obtaining additional medical records and an 
opinion concerning the appellant's ability to work.  The 
third issue, that involving the shoulder, was remanded to the 
RO/AMC in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  

The claim has once again been returned to the Board for 
appellate review.  As the appellant has not completed his 
appeal with respect to the right shoulder issue, the only 
issue now before the Board is that involving a total 
disability rating based on individual unemployability.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this action.

2.  The appellant is service-connected for the residuals of a 
laminectomy with lumbar radiculitis and radiculopathy, the 
residuals of a right shoulder separation with degenerative 
changes, hallux valgus of both feet, migraine headaches, the 
residuals of a right elbow injury, and the residuals of a 
left ankle sprain.  The appellant's combined rating is 70 
percent.  

3.  The evidence of record indicates the appellant has four 
years of high school and experience working as a machine 
operator.  He last worked in 1999.

4.  The appellant's service-connected disabilities do 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to a 
TDIU rating.

The appellant has requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  The appellant's disabilities and the 
ratings assigned to those conditions are listed below:

Residuals lumbar strain, status post 
laminectomy L5-S1, with lumbar 
radiculitis and radiculopathy - 40 
percent disabling.
AC separation right shoulder with 
degenerative changes (major) - 20 percent 
disabling.
Hallux valgus right foot with 
bunionectomy - 10 percent disabling.
Hallux valgus left foot with bunionectomy 
- 10 percent disabling.
Migraine headaches - 10 percent 
disabling.
Residuals right elbow injury (major) - 
noncompensable.
Residuals of a left ankle sprain - 
noncompensable.

The appellant's combined evaluation is 70 percent.  The 
appellant and his accredited representative contend that he 
is unable to maintain substantially gainful employment as a 
result of the symptoms and manifestations produced by his 
service-connected disabilities in general.

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the service member's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2008).  Factors to be considered 
are the appellant's employment history and his educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2008), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2008), provide for a TDIU when, 
due to service-connected disability, a service member is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  In exceptional circumstances, where the appellant 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a service member's employability, the Board 
cannot overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2008).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2008), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2008), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2008).  In the present 
case, the appellant does meet the threshold for schedular 
consideration since the appellant has been assigned a 40 
percent evaluation for his lower back disability and his 
combined evaluation is 70 percent.  The record reflects that 
the appellant has completed four years of high school and has 
experience working as a machine operator.  However, the last 
time he worked in this field was in 1999.  There is no 
indication from the appellant's claims folder that he has 
ever received vocational rehabilitation training or any other 
specialized training.

The appellant admits that for many years he worked at a job 
that did not require extraordinary physical mobility or 
exertion.  However, as his lower back disability became more 
disabling, he was forced to move to a job that did not exert 
as much pressure on the back.  He has further stated that as 
the pain in his shoulder, back, and feet has become more 
intolerable, he has become more sedentary and has put on 
excess weight.  Moreover, in order to combat the pain, he has 
had to ingest prescription medications that cause drowsiness, 
lightheadedness, and incoherent thought patterns.  

The appellant's voluminous records from 2000 to the present 
do add credence to the statements made by the appellant.  
These records indicate that the appellant has been treated 
for complaints involving his service-connected disabilities 
and other disabilities for which service connection has not 
been granted.  They show that he has very often sought 
treatment and his doctors have prescribed a multitude of 
drugs for the pain along with diets and exercise.  
Additionally, the medical records indicate that the 
appellant's individual service-connected disabilities are not 
so disabling that they prevent the appellant from obtaining 
and maintaining gainful employment.  

That is, VA medical doctors in 2005 and again in 2008 have 
stated that the appellant's lower back, his right shoulder, 
and his feet disabilities singularly, and in and of 
themselves, do not prevent the appellant from performing 
sedentary type of work.  However, the VA examiner in 2008 
further uncategorically opined that the appellant was unable 
to maintain employment because of all of his service and 
nonservice-connected disabilities.  He did not say that that 
one particular condition, other than the appellant's weight 
problems, was more disabling and that it was that particular 
condition that prevented him from working.  The examiner 
lumped all of the conditions together and did not 
differentiate.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a appellant to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2008).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the appellant 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Moreover, there is no statute or regulation that requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable because of one or more 
service- connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2008).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the service member's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2008).

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
appellant's service-connected disabilities in toto and their 
effect on his ability to obtain and maintain gainful 
employment, the Board is mindful that when it is not possible 
to separate the effects of the service-connected condition 
from a non-service connected condition, 38 C.F.R. § 3.102 
(2008) [which requires that reasonable doubt be resolved in 
the appellant's favor] dictates that such signs and symptoms 
be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board 
concludes that the reasoning found in Hodges v. Brown, [5 
Vet. App. 375 (1993)], et. al. applies to this case.  While 
the medical records are not without some ambiguity, the VA 
medical records contain medical statements, diagnoses, and 
recessitation of symptoms from the appellant's various 
treating physicians that suggest and insinuate that the 
appellant is totally disabled as a result of his service-
connected disorders.

Hence, although the entire record is not without a measure of 
ambiguity due to the appellant's other nonservice-connected 
disabilities, the Board concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 
(2008), it is the decision of the Board that the appellant's 
service-connected disabilities render him unable to attain 
and maintain gainful employment, and a total disability 
rating for compensation based on individual unemployability 
due to his service-connected disorders is warranted.  The 
appellant's claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


